Citation Nr: 0733003	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of prostate cancer with herbicide exposure.

2.  Entitlement to an initial compensable rating for 
residuals of bilateral immersion foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and 
established noncompensable ratings for residuals of prostate 
cancer and residuals of bilateral immersion foot.  In June 
2007, the veteran testified at a travel board hearing held at 
the RO.  The appeal is remanded the RO via the Appeals 
Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

As an initial matter, a review of the claims file shows that 
additional medical records should be obtained.  The veteran 
submitted a medical report from Dr. Friedland dated in 
September 2005 that indicates that his course of treatment 
for prostate cancer was from April 2005 to September 2005.  
However, the only treatment record in the claims file is 
dated in September 2005.  Therefore, additional treatment 
records should be obtained.

With regard to the veteran's claim of entitlement to an 
initial compensable rating for residuals of prostate cancer, 
at the June 2007 hearing he testified that he has occasional 
bleeding, discharge, burning, and pain in the rectal area 
associated with the prostate.  He also contends that he has 
voiding dysfunction and urinary frequency.  He testified that 
when he has the urgency to use the bathroom, he must do so 
quickly.  He also testified that he has a urinary frequency 
of eight to ten times per day and awakens about two times per 
night.  Although he was afforded a VA examination in March 
2006, the veteran's representative contends, and the Board 
finds that the examiner failed to address the residuals of 
prostate cancer including urinary frequency and voiding 
dysfunction.  Accordingly, the Board finds that an additional 
VA examination is needed to determine the current severity of 
the service-connected residuals of prostate cancer.

With regard to the veteran's claim of entitlement to an 
initial compensable rating for residuals of bilateral 
immersion foot, he testified that he experiences pain, 
bleeding, cracking, and itching in his feet with monthly 
outbreaks.  He indicated that his private physician 
prescribed a topical ointment to treat his condition.  A 
private medical record dated in March 2006 shows that 
Lortrisone cream was prescribed for application twice daily.  
He testified that the condition is specific to the soles of 
his feet and between the toes.  Although he was afforded a VA 
examination in March 2006, the veteran's representative 
contends, and the Board finds, that the examiner failed to 
identify the type of cream prescribed or the frequency and 
duration of use of the same.  Accordingly, the Board finds 
that an additional VA examination is needed to determine the 
current severity of the service-connected residuals of 
bilateral immersion foot.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain his treatment 
records from Dr. Friedland dated from 
April 2005 to September 2005.

2.  Schedule the veteran for a VA 
genitourinary examination for the purpose 
of ascertaining the current nature and 
severity of the veteran's service-
connected residuals of prostate cancer.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  The examiner should 
identify all residuals attributable to the 
veteran's service-connected residuals of 
prostate cancer, including any urinary 
frequency and voiding dysfunction.

3.  Schedule the veteran for a VA 
dermatology examination for the purpose of 
ascertaining the current nature and 
severity of the veteran's service-
connected residuals of bilateral immersion 
foot.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  The 
examiner should specifically state:  (a) 
the percentage of the entire body or the 
percentage of the exposed area of skin 
affected; (b) whether the condition 
requires topical therapy, or intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs; and 
(c) state the total duration of therapy 
during the past 12 months.

4.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

